GOODWYN, Justice
(dissenting).
The making of additional assignments of error, under Supreme Court Rule 2, is addressed to the court’s discretion, to be exercised, in the light of the circumstances in each particular case, at any time before submission. However, the majority holding, as I understand it, leaves no room for the exercise of such discretion after “the receipt of appellee’s brief by the clerk of this court, or the expiration of the twenty days in which it should have been filed.” Perhaps this holding would be a good rule. If so, the rules could and should be changed to that end, to operate prospectively.
In view of the court’s consistent past liberal practice of permitting additional assignments of error to be made, I would grant the permission requested by appellant. I realize,' of course, that this would put ap-. *628pellee to additional work in answering these new assignments and, to that extent, at least, appellee would be prejudiced; and, to a certainty, the court’s work in considering the case on the merits also would be increased.
I respectfully dissent.
LIVINGSTON, C. J., concurs.